Exhibit 10.7



INTERNATIONAL FLAVORS & FRAGRANCES INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNITS (“RSU”) AWARD AGREEMENT
(the “RSU AWARD AGREEMENT”)



--------------------------------------------------------------------------------

Participant: [NAME]                        
This RSU Award Agreement, dated as of [•] (the “Grant Date”), is made by and
between International Flavors & Fragrances Inc., a New York Corporation,
including its affiliates (the “Company”) and [NAME OF PARTICIPANT] (the
“Participant”) under the International Flavors & Fragrances Inc. 2015 Stock
Award and Incentive Plan, as it may be amended from time to time (the “Plan”).
Pursuant to Section 7 of the Plan, Participant has been granted an RSU Award, as
described below (the “RSU Award”) subject to the Participant’s acceptance of the
attached RSU Terms and Conditions and the Plan, both of which are made a part
hereof and are incorporated herein by reference.


 
 
RSU Award Information
Grant Date
Award Value on Grant Date ($US)
Number of RSUs Granted


Closing Share Price on Grant Date ($US)
Vesting Date
Settlement of Award
[•[


$[•]
[•]
$[•]


[•]
Awards are settled by delivery of one Share of Company Common Stock for each RSU
being settled



BY ACCEPTING THIS RSU AWARD, PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF
THE PLAN, THIS RSU AWARD AGREEMENT AND THE RSU TERMS AND CONDITIONS AND RELATED
ADDENDUM. THE PARTICIPANT HAS REVIEWED THE PLAN, THE RSU AWARD AGREEMENT AND THE
RSU TERMS AND CONDITIONS IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO ACCEPTING THE RSU AWARD AND FULLY UNDERSTANDS ALL OF
THE PROVISIONS OF THE PLAN, THIS RSU AWARD AGREEMENT AND THE RSU TERMS AND
CONDITIONS. THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS
TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO THE U.S.
PROSPECTUS FOR PARTICIPANT'S COUNTRY OF RESIDENCE. PARTICIPANT HEREBY AGREES TO
ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
COMMITTEE ARISING UNDER THE PLAN, THE RSU AWARD AGREEMENT OR THE RSU TERMS AND
CONDITIONS.
 
_______________________________________
[Name of Director]






--------------------------------------------------------------------------------






INTERNATIONAL FLAVORS & FRAGRANCES INC.
NON-EMPLOYEE DIRECTOR
RSU AWARD AGREEMENT
TERMS AND CONDITIONS (the “RSU TERMS AND CONDITIONS”)


These RSU Terms and Conditions, including the relevant addendum, are a part of
each International Flavors & Fragrances Inc. (the “Company”) RSU Award Agreement
made under the Plan, which is hereby incorporated by reference.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan. In the event of any conflict between the provisions of these RSU Terms
and Conditions and the Plan, the provisions of the RSU Award Agreement,
including the RSU Terms and Conditions, shall govern.


1.
Amount of RSU Award. As of the Grant Date, the Participant shall be eligible to
receive an RSU Award in the number of RSUs specified on the first page of the
RSU Award Agreement. The RSU Award provides Participant with a contractual right
to receive one share of Common Stock for each RSU being settled upon vesting.



2.
Eligibility for Award. A Participant’s eligibility for an RSU Award shall be at
the discretion of the Committee as authorized in Section 5 of the Plan. The
grant of an RSU Award is a one-time benefit and does not create any contractual
or other right to receive any future RSU Award.



3.
Vesting and Account. Except as provided in Section 6 herein, the RSU Award will
vest on the date set forth on the first page of the RSU Award Agreement if not
previously forfeited, and is 0% vested before expiration of this period (the
date on which the RSU Award vests, the “Vesting Date”). Prior to the Vesting
Date, the Company or its designated agent shall maintain a bookkeeping account
reflecting the number of RSUs credited to a Participant’s account.



4.
Settlement of the Award. Upon vesting as provided in Section 3 or Section 6
herein, the RSU Award will be settled by delivery of one share of Common Stock
for each RSU being settled. Such settlement shall occur within thirty (30) days
following the Vesting Date.



5.
Voting Rights and Dividends. RSUs do not provide voting or dividend rights until
fully vested and no dividends or dividend equivalents will be paid or credited
on any unvested RSUs.



6.
Termination. A Participant’s rights under the RSU Award following termination as
a director shall be determined in accordance with the following provisions:











--------------------------------------------------------------------------------




a.
Resignation or Removal. If a Participant resigns or is removed with cause as set
forth in the Company’s By-Laws then all unvested RSUs will be immediately
forfeited.



b.
Other Termination. If a Participant terminates service due to death, Disability
or Retirement, then all outstanding unvested RSUs will become immediately vested
and will be settled in accordance with Section 4. “Retirement” shall mean
Participant not standing for re-election, Participant not being re-elected by
the Company’s shareholders or as determined by the Committee in its sole
discretion.



7.
Change in Control. In the event the Company undergoes a “Change in Control” as
defined in Section 11 of the Plan, RSU Awards shall be treated as provided for
in Section 11 of the Plan. For the avoidance of doubt, such RSU Awards shall be
settled within thirty (30) days following the earlier of (i) the Vesting Date or
(ii) the date they become free of all restrictions, limitations and conditions
and become fully vested as provided in Section 11 of the Plan.



8.
Clawback and Recoupment Provisions. Notwithstanding anything herein to the
contrary, any RSU Award made or payable shall be subject to the clawback,
recoupment and forfeiture provisions of Section 32 of the Plan. By acknowledging
the RSU Award Agreement, the Participant acknowledges that any and all RSU
Awards previously granted to the Participant prior to the Grant Date, and any
other cash or shares of Common Stock provided to the participant following the
Grant Date and under the RSU Award or otherwise under the Plan, are subject to
the provisions of Section 32 of the Plan.



9.
Limits on Transfers of Awards. Except as provided by the Committee, no RSU Award
and no right under any RSU Award, shall be assignable, alienable, saleable, or
transferable by a Participant other than by will or by the laws of descent and
distribution in accordance with Section 23 of the Plan.



10.
Administration.



a.
Administration. The Board has delegated administrative authority to the
Committee and the RSU Awards shall be administered by the Committee.



b.
Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of an
RSU Award and may adopt, amend or revoke any rule or regulation established for
the proper administration of an RSU Award. The Committee shall have the ability
to modify the RSU Award provisions, to the extent necessary, or delegate such
authority, to accommodate any changes in law or regulations in jurisdictions in
which Participants will receive RSU Awards. The Committee or its designee, if
applicable, will oversee RSU Award calculations. All interpretations, decisions,
or determinations made by the Committee, or its designee, if applicable,
pursuant to an RSU Award shall be final and conclusive.









--------------------------------------------------------------------------------




11.
Amendment; Termination of the RSU Award. The Board has the right to revise,
modify, or terminate an RSU Award in whole or in part at any time or for any
reason, and the right to modify any RSU Award amount in accordance with Section
31 of the Plan.



12.
Tax Liability and Withholding. The Participant shall be responsible for any tax
liability that may arise as a result of the payments contemplated by an RSU
Award or these RSU Terms and Conditions in accordance with Section 20 of the
Plan. The Participant acknowledges the Company is authorized to withhold taxes
due, or potentially payable in connection with any payment of an RSU Award in
accordance with Section 20 of the Plan. Further, the Participant agrees to any
deduction or setoff by the Company as provided under Section 20 of the Plan.



13.
Severability; Survival of Terms. Should any provision of an RSU Award or these
RSU Terms and Conditions be held by a court of competent jurisdiction to be
unenforceable, such holding shall not affect the validity of the remainder of
the RSU Award or these RSU Terms and Conditions. These RSU Terms and Conditions
shall apply to and bind the Participant and the Company and their respective
permitted assignees and transferees, heirs, legatees, executors, administrators
and legal successors.



14.
Entire Agreement; Dispute Resolution. These RSU Terms and Conditions and all
addendums hereto, the RSU Award Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.



15.
Non U.S. Residents. Rights and restrictions for Participants residing in foreign
countries may differ and shall be based on applicable foreign law and will be
governed by Section 33 of the Plan.



16.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to an RSU Award by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.



17.
Governing Law. These RSU Terms and Conditions and the RSU Award Agreement shall
be governed by and construed according to the laws of the State of New York and
the United States without regard to principles of conflict of law.

18.
Consent for Data Transfer. By accepting this RSU Award Agreement, the
Participant voluntarily acknowledges and consents to the collection, use
processing and transfer of personal data as described herein, including for the
purpose of managing and administering the Plan, certain personal information,
including name, home address and telephone number, date of birth, social
security number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, and details of all options or any other
entitlement to shares of Common







--------------------------------------------------------------------------------




Stock or other equity of the Company awarded, canceled, purchased, vested,
unvested or outstanding in Participant’s favor (“Data”). The Company and/or its
affiliates will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Plan and may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. Participant authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock or equity on Participant’s behalf to a broker or other third party with
whom Participant may elect to deposit any shares of Common Stock acquired
pursuant to the Plan. Participant may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing consent may affect Participant’s
ability to participate in the Plan.


19.
Addendum. Notwithstanding any provision in these RSU Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for
Participant’s country of residence set forth in an addendum to these RSU Terms
and Conditions (an “Addendum”). Further, if Participant transfers Participant’s
residence to another country, at the time of transfer, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the RSUs
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate Participant’s transfer). Any
applicable Addendum shall constitute part of these RSU Terms and Conditions.


20.
Private Placement. The grant of RSUs to Participants outside the United States
is not intended to be a public offering of securities in Participant’s country
of residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law) outside of
the United States and the grant of the RSUs is not subject to the supervision of
the local securities authorities.



21.
Notices. Any notice required or permitted to be given under this RSU Award
Agreement or the RSU Terms and Conditions shall be in writing and shall be
deemed to have been given when delivered personally or by courier, or sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:



If to the Company:


International Flavors & Fragrances Inc.






--------------------------------------------------------------------------------




521 W. 57th Street
New York, New York 10019
Attn: Chief Human Resources Officer


If to the Participant:


To the last address delivered to the Company by the Participant in the manner
set forth herein.




 
 





















